

116 HR 1098 IH: Blocking Deadly Fentanyl Imports Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1098IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Sensenbrenner (for himself, Mr. Connolly, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo gather information about the illicit production of illicit fentanyl in foreign countries and to
			 withhold bilateral assistance from countries that do not have emergency
			 scheduling procedures for new illicit drugs, cannot prosecute criminals
			 for the manufacture or distribution of controlled substance analogues, or
			 do not require the registration of tableting machines and encapsulating
			 machines.
	
 1.Short titleThis Act may be cited as the Blocking Deadly Fentanyl Imports Act. 2.Amendment to definition of major illicit drug producing countrySection 481(e)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)(2)) is amended—
 (1)in the matter preceding subparagraph (A), by striking in which; (2)in subparagraph (A), by inserting in which before 1,000;
 (3)in subparagraph (B)— (A)by inserting in which before 1,000; and
 (B)by striking or at the end; (4)in subparagraph (C)—
 (A)by inserting in which before 5,000; and (B)by inserting or after the semicolon; and
 (5)by adding at the end the following:  (D)that is a significant source of illicit fentanyl, fentanyl analogues, or the precursors of fentanyl and fentanyl analogues;.
 3.International narcotics control strategy reportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following:
			
 (9)A separate section that contains the following: (A)An identification of the countries that are the most significant exporters of illicit fentanyl, fentanyl analogues, and fentanyl precursor chemicals during the preceding calendar year.
 (B)An identification of the countries that are the most significant sources of diversion or chemicals described in subparagraph (A) for illicit uses.
 (C)A description of the extent to which each country identified pursuant to subparagraphs (A) and (B) has cooperated with the United States to prevent the chemicals described in subparagraph (A) from being exported from such country to the United States..
		4.Withholding of bilateral and multilateral assistance
 (a)In generalSection 490(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291j(a)) is amended— (1)in paragraph (1), by striking clause (i) or (ii) of section 489(a)(8)(A) of this Act and inserting paragraph (8)(A) or (9) of section 489(a); and
 (2)in paragraph (2), by striking clause (i) or (ii) of section 489(a)(8)(A) of this Act and inserting paragraph (8)(A) or (9) of section 489(a). (b)Designation of countries without emergency scheduling proceduresSection 706(2) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(2)) is amended—
 (1)in the matter preceding subparagraph (A), by striking also; (2)in subparagraph (A)(ii), by striking and at the end;
 (3)by redesignating subparagraph (B) as subparagraph (E); (4)by inserting after subparagraph (A) the following:
					
 (B)designate each country, if any, identified in such report that has failed to adopt and utilize emergency scheduling procedures for new illicit drugs and other synthetics that are comparable to the procedures authorized under title II of the Controlled Substances Act (21 U.S.C. 811 et seq.) for adding drugs and other substances to the controlled substances schedules;; and
 (5)in subparagraph (E), as redesignated, by striking so designated and inserting designated under subparagraph (A), (B), (C), or (D). (c)Designation of countries without ability To prosecute criminals for the manufacture or distribution of fentanyl analoguesSection 706(2) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(2)), as amended by subsection (b), is further amended by inserting after subparagraph (B) the following:
				
 (C)designate each country, if any, identified in such report that is incapable of prosecuting criminals for the manufacture or distribution of controlled substance analogues (as defined in section 102(32) of the Controlled Substances Act (21 U.S.C. 802(32))) in the same manner as criminals are prosecuted for the manufacture or distribution of controlled substances;.
			(d)Designation of countries that do not require the registration of pill presses and tableting
 machinesSection 706(2) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(2)), as amended by subsections (b) and (c), is further amended by inserting after subparagraph (C) the following:
				
 (D)designate each country, if any, identified in such report that does not require the registration of tableting machines and encapsulating machines in a manner comparable to the registration requirements set forth in part 1310 of title 21, Code of Federal Regulations; and.
			